                                                                      U.S. 013 i RiCT 0.- \:

                      IN THE UNITED STATES DISTRICT COURT
                                                                      2019 DEC I I PHI2:09
                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                                     CLERK..
                                     DUBLIN DIVISION                      so.!

GLENN TRACY HALL,

              Plaintiff,
                                             )
                                                        CV 318-083
                                             )
ANDREW M.SAUL,Commissioner
of Social Security Administration,

              Defendant.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES the

Commissioner's final decision and REMANDS this case to the Commissioner for further

consideration in accordance with the Court's opinion.

       SO ORDERED this                of December, 2019, at Augusta, Georgia.




                                          UNITED STATER DISTRICT JUDGE
